Order, Supreme Court, New York County (Jeffrey K. Oing, J), entered September 28, 2012, which granted defendants’ motion for summary judgment dismissing plaintiff’s complaint, unanimously affirmed, without costs.
Plaintiff claims that she developed Parkinson’s disease due to exposure to manganese fumes. However, plaintiff failed to raise a triable issue of fact to rebut defendants’ prima facie showing that there is no general causation (see Cornell v 360 W. 51st St. Realty, LLC, 22 NY3d 762 [2014]). The scientific evidence indicates that manganese exposure can indeed cause a related but distinct disorder called manganese-induced Parkinsonism, or manganism, but it does not show that manganese exposure can lead to the specific injury claimed, Parkinson’s disease.
Concur—Saxe, J.E, Moskowitz, DeGrasse, Feinman and Clark, JJ.